Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filed 6/14/2021 in which Claims 1-4, 6-17 are pending and Claims 5 and 18 are canceled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant argues that the alleged functional language of the claims themselves denote, or are preceded by structural modifiers that denote, types of structural devices with generally understood meanings by those having ordinary skill in the art at the time of the invention. Examiner disagrees and points to claim elements in .
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	Claim limitations “compensating data generator”, “sensing image generator”, “feedback controller”, “memory”, “over driving lookup table generator”, “first converter”, “comparator”, “second converter”, “integrator”, “analog-digital converter”, “digital-analog converter”, “amplifier” of Claims 1, 2, 4, 8-11 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders coupled with functional language “sense a sensing driving current”, “generate the plurality of over driving data”, “generate a sensing image data”, “store the providing number”, “perform a feedback loop”, “convert the sensing driving current”, “compare the first digital signal to the second digital signal”, “convert the output signal”, “output a low/high level signal”, “convert the sensing driving voltage”, “amplify the analog signal”. The module is not recognized as the structure but rather a generic placeholder to replace “means”.

7.    Claim limitations “compensating data generator”, “sensing image generator”, “feedback controller”, “memory”, “over driving lookup table generator”, “first converter”, 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 4, 8-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
8.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The compensating data generator is interpreted as the corresponding structure of the compensating data generator 120, sensing image generator is interpreted as the corresponding structure of the sensing image generator 220, feedback controller is interpreted as the corresponding structure of the feedback controller 240, memory is interpreted as the corresponding structure of the memory 260, over driving lookup table generator is interpreted as the corresponding structure of the over driving lookup table generator 280, first converter is interpreted 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4, 6, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0009508 to Koo et al (“Koo”) in view of U.S. Patent Publication 2019/0122636 to Tang et al (“Tang”) in further view of U.S. Patent Publication 2018/0336846 to Lee et al (“Lee”).
As to Claim 1, Koo teaches a display device comprising:  5a display panel including a plurality of data lines, a plurality of gate lines, and a plurality of pixels (an image signal or a driving voltage means an image signal or a driving voltage in relation to each pixel of a frame, see ¶ 0006; displays commonly have a plurality of data lines, gate lines and pixels); and 
 a compensating data generator configured to generate sensing image data corresponding to a sensing image having a first grayscale in an (N-1)th frame and having a second grayscale in an Nth frame and an (N+M)th frame, to provide the sensing image data to the display panel to display the sensing image (in the lookup tables, gradation values for the previous frame [first grayscale] and the current frame of the input image signal [second grayscale] may be compared and a gradation value corresponding to an applied over-driving voltage value may be determined, see ¶ 0017),
Koo does not expressly disclose to sense a sensing driving current of the pixels in the Nth frame and a target driving current of the pixels in the (N+M)th frame when the sensing image is displayed, and to calculate an over driving data that allows the sensing driving current to be higher than or equal to the target driving current by changing a data voltage of the Nth frame, where N is an integer greater than or equal to 2, and M is an integer greater than or equal to 1.  
Tang teaches to sense a sensing driving current of the pixels in the Nth frame and a target driving current of the pixels in the (N+M)th frame when the sensing image is displayed (first [sensing driving current] and second frame luminance values [target driving current] for h may be determined, see ¶ 0076), and to calculate an over driving data that allows the sensing driving current to be higher than or equal to the target driving current by changing a data voltage of the Nth frame, where N is an integer greater than or equal to 2, and M is an integer greater than or equal to 1 (the value of p is such that the first frame luminance associated with p is approximately equal to the second frame .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo with Tang to teach to sense a sensing driving current of the pixels in the Nth frame and a target driving current of the pixels in the (N+M)th frame when the sensing image is displayed, and to calculate an over driving data that allows the sensing driving current to be higher than or equal to the target driving current by changing a data voltage of the Nth frame, where N is an integer greater than or equal to 2, and M is an integer greater than or equal to 1.  The suggestion/motivation would have been in order to provide one or more frames of content with modified pixel settings (see ¶ 0002).
Koo and Tang do not expressly disclose wherein the compensating data generator includes a feedback controller configured to perform a feedback loop to increase and provide an over driving voltage to the data line of the display panel until the sensing driving current is higher than or equal to the target driving current.
Lee teaches wherein the compensating data generator includes a feedback controller configured to perform a feedback loop to increase and provide an over driving voltage to the data line of the display panel until the sensing driving current is higher than or equal to the target driving current (Once the characterization is performed, the following "luminance equation" may be used to apply incremental luminance variations, whether to increase or to decrease the luminance provided by the overdriving of the LED backlight: Ln+1 = αLn + (1- α)Ln-1; where n indicates a current video frame, such that Ln represents the luminance of a current frame (e.g., a maximum value, average value, etc.), Ln+1 represents the luminance of a subsequent frame, to be displayed immediately (or as soon as possible) after the current frame; In the luminance equation, α is a "weighted coefficient." Incremental luminance changes for subsequent frames may be derived as discrete luminance value increments (whether up or down) using as: (a) a luminance value of a current frame multiplied by the weighted coefficient α; plus (b) one minus the weighted coefficient α, multiplied by a luminance value of a preceding frame; in the form of histogram 303, and identifies an initial value for the luminance of a current frame (Ln)… At block 405, method 400 calculates a luminance for a subsequent frame of the video stream (Ln+1), for example, using Equation 1 above. At block 406, method 400 may program a scaled Pulse-Width-Modulated (PWM) signal to be applied to BLU 304 [over driving voltage provided to the data line]… At block 407, BLU 304 may use the PWM signal to change the luminance of the LED backlight 304, for the current frame Ln… kTemperatureαTemperature is provided to block 411, which incrementally decreases the target luminance for the subsequent frame Ln+1 using Equation 1, e.g. current frame luminance becomes higher than 
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Koo and Tang with Lee to incorporate wherein the compensating data generator includes a feedback controller configured to perform a feedback loop to increase and provide an over driving voltage to the data line of the display panel until the sensing driving current is higher than or equal to the target driving current. The suggestion/motivation would have been in order to increase luminance by a discrete increment (see ¶ 0007).
As to Claim 2, Koo, Tang and Lee depending from Claim 1, Koo teaches 15wherein the compensating data generator is configured to generate the plurality of over driving data by changing a grayscale value of the first grayscale and a grayscale value of the second grayscale, and to generate an over driving lookup table (LUT) based on the plurality of over driving data (In the lookup tables, gradation values for the previous frame and the current frame of the input image signal may be compared and a gradation value corresponding to an applied over-driving voltage value may be determined, see ¶ 0017; gradation values of image data of a current frame and gradation values of image data of a previous frame are set in the lookup table. A gradation voltage corresponding to a gradation value is applied as an over-driving voltage… If a target luminance value is determined by using the lookup table, a display unit (not shown) applies a driving voltage according to the determined target luminance value of the current frame 
As to Claim 3, Koo, Tang and Lee depending from Claim 1, Koo teaches 20wherein a grayscale value of the first grayscale is lower than a grayscale value of the second grayscale (gradation values of image data of a current frame and gradation values of image data of a previous frame are set in the lookup table, see ¶ 0051; Fig. 8 illustrates gradation values, e.g. grayscale values, for first grayscales [previous frame] lower than a second grayscales [current frame]).  
As to Claim 4, Koo, Tang and Lee depending from Claim 1, Koo teaches wherein the compensating data generator includes:  25a sensing image generator configured to generate the sensing image data corresponding to the sensing image (image determination unit 510 determines whether the mode of the image input signal is 2D or 3D, see ¶ 0043; Fig. 5); 
Tang teaches an over driving lookup table generator configured to calculate the over driving data based on the providing number of the over driving voltage and to generate an over driving lookup table based on the over driving data (the value of p is such that the first frame luminance associated with p is approximately equal to the second frame luminance associated with h. In other words, p may be determined by using the overdrive look-up tables 110 [over driving data] to find which value [providing number] that is greater than h has a first frame luminance [sensing driving current] that is approximately equal to the second frame luminance [target driving current] associated with h, e.g. over .  
Lee teaches the feedback controller, the feedback controller being further configured to sense the sensing driving current and the target driving current, to provide an over driving voltage to the data line of the display panel in the Nth frame when the sensing driving current is lower than the target driving -22-1152685 current, and to provide a providing number of the over driving voltage to a memory when the sensing driving current is higher than or equal to the target driving current (in the form of histogram 303, and identifies an initial value for the luminance of a current frame (Ln)… At block 405, method 400 calculates a luminance for a subsequent frame of the video stream (Ln+1), for example, using Equation 1 above. At block 406, method 400 may program a scaled Pulse-Width-Modulated (PWM) signal to be applied to BLU 304 [over driving voltage provided to the data line]… At block 407, BLU 304 [feedback controller] may use the PWM signal to change the luminance of the LED backlight 304, for the current frame Ln… k.sub.Temperature.times..alpha..sub.Temperature is provided to block 411, which incrementally decreases the target luminance for the subsequent frame Ln+1 using Equation 1, e.g. current frame luminance becomes higher than the subsequent frame luminance, and control returns to block 402, see ¶ 0049-0053. Examiner construes that a feedback loop from Figure 4 where the subsequent frame luminance is decreased based on an over driving voltage applied by the BLU); 
the memory configured to store the providing number of the over driving voltage 5provided from the feedback controller (scalar board and backlight controller unit (BLU) 140 [feedback controller] is connected to HIS 100 that includes memory 109 via bus 118, see ¶ 0029, 0032; method 400 may program a scaled Pulse-Width-Modulated (PWM) signal to be applied to BLU 304 [over driving voltage provided to the data line]… At block 407, BLU 304 [feedback controller] may use the PWM signal to change the luminance of the LED backlight 304, for the current frame Ln, see ¶ 0049-0053); and 
As to Claim 6, Koo, Tang and Lee depending from Claim 4, Koo teaches wherein the over driving voltage has a 15voltage level corresponding to a predetermined reference grayscale (Data stored in the 2D lookup table 702 is experimentally obtained in advance so that the average response value [reference grayscale] of an image signal for the current frame durations of a current frame can approximate to a target response value. Likewise, data stored in the 3D lookup table 704 is experimentally obtained in advance so that the average response value of an image signal for the current frame durations of a current frame can approximate to a target response value, see ¶ 0050; If the input image signal is determined to be in a 2D mode, the input image signal of the current frame is over-driven so that the average response value of the input image signal for the current frame durations can approximate to a target response value. If the input image signal is determined to be in a 3D mode, the input image signal of the current frame is over-driven so that the average .  
As to Claim 14, Koo teaches a method for generating a compensating data of a display device (an image signal or a driving voltage means an image signal or a driving voltage in relation to each pixel of a frame, see ¶ 0006; displays commonly have a plurality of data lines, gate lines and pixels); and 
Koo teaches the method comprising: displaying a sensing image that has a first grayscale in an (N-1)th frame and a 5second grayscale in an Nth frame and an (N+M)th frame on a display panel, where N is an integer greater than or equal to 2, and the M is an integer greater than or equal to 1; sensing a sensing driving current of pixels included in the display panel in the Nth frame of the sensing image  (in the lookup tables, gradation values for the previous frame [first grayscale] and the current frame of the input image signal [second grayscale] may be compared and a gradation value corresponding to an applied over-driving voltage value may be determined, see ¶ 0017),
Koo does not explicitly disclose sensing a target driving current of pixels included in the display panel in the (N+M)th 10frame of the sensing image; comparing the sensing driving current to the target driving current; providing an over driving voltage to the pixels in the Nth frame when the sensing driving current is lower than the target driving current, however, Koo teaches output luminance values relative to two different driving voltages in an identical pixel are shown. The response values represent output luminance of the liquid crystal display. The driving voltages are voltages applied to the liquid crystal display 
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Koo to incorporate displaying a sensing image that has a first grayscale in an (N-1)th frame and a 5second grayscale in an Nth frame and an (N+M)th frame on a display panel, where N is an integer greater than or equal to 2, and the M is an integer greater than or equal to 1; sensing a sensing driving current of pixels included in the display panel in the Nth frame of the sensing image; sensing a target driving current of pixels included in the display panel in the (N+M)th 10frame of the sensing image; comparing the sensing driving current to the target driving current; providing an over driving voltage to the pixels in the Nth frame when the sensing driving current is lower than the target driving current. The suggestion/motivation would have been in order to decrease motion blur and cross-talk effects, thereby improving the quality of image (see Abstract).
a providing number of the over driving 15voltage when the sensing driving current is higher than or equal to the target driving current.
Tang teaches calculating an over driving data based on a providing number of the over driving 15voltage when the sensing driving current is higher than or equal to the target driving current (the value of p is such that the first frame luminance associated with p is approximately equal to the second frame luminance associated with h. In other words, p may be determined by using the overdrive look-up tables 110 [over driving data] to find which value [providing number] that is greater than h has a first frame luminance [sensing driving current] that is approximately equal to the second frame luminance [target driving current] associated with h, e.g. over driving data allows sensing driving current to be equal to the target driving current, see ¶ 0077).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo with Tang to teach calculating an over driving data based on a providing number of the over driving 15voltage when the sensing driving current is higher than or equal to the target driving current.  The suggestion/motivation would have been in order to provide one or more frames of content with modified pixel settings (see ¶ 0002).
Lee teaches performing a feedback loop that increases and provides the over driving voltage to data lines included in the display panel until the sensing driving current is higher than or equal to the target driving current (Once the characterization is performed, the following "luminance equation" may be used to n+1 = αLn + (1- α)Ln-1; where n indicates a current video frame, such that Ln represents the luminance of a current frame (e.g., a maximum value, average value, etc.), Ln+1 represents the luminance of a subsequent frame, to be displayed immediately (or as soon as possible) after the current frame; In the luminance equation, α is a "weighted coefficient." Incremental luminance changes for subsequent frames may be derived as discrete luminance value increments (whether up or down) using as: (a) a luminance value of a current frame multiplied by the weighted coefficient α; plus (b) one minus the weighted coefficient α, multiplied by a luminance value of a preceding frame; in the form of histogram 303, and identifies an initial value for the luminance of a current frame (Ln)… At block 405, method 400 calculates a luminance for a subsequent frame of the video stream (Ln+1), for example, using Equation 1 above. At block 406, method 400 may program a scaled Pulse-Width-Modulated (PWM) signal to be applied to BLU 304 [over driving voltage provided to the data line]… At block 407, BLU 304 may use the PWM signal to change the luminance of the LED backlight 304, for the current frame Ln… kTemperatureαTemperature is provided to block 411, which incrementally decreases the target luminance for the subsequent frame Ln+1 using Equation 1, e.g. current frame luminance becomes higher than the subsequent frame luminance, and control returns to block 402, see ¶ 0043, 0049-0053).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Koo and Tang with Lee to 
As to Claim 15, Koo, Tang and Lee depending from Claim 14, Koo teaches 15changing the first grayscale and the second grayscale; and  20generating an over driving lookup table based on the over driving data (In the lookup tables, gradation values for the previous frame and the current frame of the input image signal may be compared and a gradation value corresponding to an applied over-driving voltage value may be determined, see ¶ 0017; gradation values of image data of a current frame and gradation values of image data of a previous frame are set in the lookup table. A gradation voltage corresponding to a gradation value is applied as an over-driving voltage… If a target luminance value is determined by using the lookup table, a display unit (not shown) applies a driving voltage according to the determined target luminance value of the current frame to the corresponding pixel. Meanwhile, if no change between the input image signals of the previous frame and the current frame exists, the driving voltage is maintained without change, see ¶ 0051; Fig. 8).
As to Claim 16, Koo, Tang and Lee depending from Claim 14, Koo teaches 20wherein a grayscale value of the first grayscale is lower than a grayscale value of the second grayscale (gradation values of image data of a current frame and gradation values of image data of a previous frame are set in the lookup .  
As to Claim 17, Koo, Tang and Lee depending from Claim 14, Koo teaches 25wherein the over driving voltage has a voltage level corresponding to 1 grayscale (gradation values of ‘255’ correspond to a 1 grayscale, see Fig. 8).  
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0009508 to Koo et al (“Koo”) in view of U.S. Patent Publication 2019/0122636 to Tang et al (“Tang”) in further view of U.S. Patent Publication 2018/0336846 to Lee et al (“Lee”) and in further view of U.S. Patent Publication 2013/0088502 to Shih et al (“Shih”).
As to Claim 7, Koo, Tang and Lee depending from Claim 6, Koo, Tang and Lee do not expressly teach wherein the over driving data is calculated by adding a multiplying value of the reference grayscale by a proving number to the second grayscale. Shih teaches wherein the over driving data is calculated by adding a multiplying value of the reference grayscale by the providing number to the second grayscale (The arithmetic unit 131 is coupled to the image data transmission interface 110 and the lookup table 132 is coupled to the arithmetic unit 131, the image data transmission interface 110 and the frame buffer 120. The lookup table 132 receives the current image data CDATA and the previous image data PDATA from the image data transmission interface 110 and the frame buffer 120 respectively, and performs the looking-up operation according to the current image data CDATA and the previous image data PDATA in order .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo, Tang and Lee with Shih to teach wherein the over driving data is calculated by adding a multiplying value of the reference grayscale by a proving number to the second grayscale. The suggestion/motivation would have been in order for the over-driving processor to employ the difference of grayscale values  to derive the value of the display driving signal DDS for pixel A (see ¶ 0029).
13.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0009508 to Koo et al (“Koo”) in view of U.S. Patent Publication 2019/0122636 to Tang et al (“Tang”) in further view of U.S. Patent Publication .
As to Claim 8, Koo, Tang and Lee depending from Claim 4, Koo, Tang and Lee do not expressly teach wherein the feedback controller includes: a first converter configured to convert the sensing driving current to a first digital signal and to convert the target driving current to a second digital signal; a comparator configured to the first digital signal to the second digital signal and 25to output a comparing result as an output signal; and a second converter configured to convert the output signal to an analog signal and to output the analog signal as the over driving voltage.
Takahashi teaches wherein the feedback controller includes: a first converter configured to convert the sensing driving current to a first digital signal and to convert the target driving current to a second digital signal (integrator integrates a readout current detected at a sensing part to generate an integrated readout voltage… analog-to-digital converter converts the integrated readout voltage into a digital converted readout voltage data, see ¶ 0020); a comparator configured to the first digital signal to the second digital signal and 25to output a comparing result as an output signal (digital comparator compares a difference between a current data provided from the analog-to-digital converter and a reference data provided from the reference data memory with a threshold data, see ¶ 0021).

Koo, Tang, Lee and Takahashi fail to disclose a second converter configured to convert the output signal to an analog signal and to output the analog signal as the over driving voltage.  
In teaches a second converter configured to convert the output signal to an analog signal and to output the analog signal as the over driving voltage (DAC converts digital data output…into an analog data voltage Vdata, see Abstract, ¶ 0063).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo, Tang, Lee and Takahashi with In to teach a second converter configured to convert the output signal to an analog signal and to output the analog signal as the over driving voltage. The suggestion/motivation would have been in order for each driving apparatus to apply the data voltage to the data line (see ¶ 0058).
As to Claim 9, Koo, Tang, Lee and Takahashi depending from Claim 8, Takahashi teaches wherein the comparator is configured to output a low level signal when the first digital signal is higher than or equal to the second digital signal, and to output a high level signal when the first digital signal is lower than 5the second digital signal  (digital comparator compares a difference between a current data provided from the analog-to-digital converter and a reference data provided from the reference data memory with a threshold data, see ¶ 0021; Fig. 7: 336).  
As to Claim 10, Koo, Tang, Lee and Takahashi depending from Claim 8, Takahashi teaches wherein the first converter includes: an integrator configured to convert the sensing driving current to a sensing driving voltage and to convert the target driving current to a target driving voltage (integrator integrates a readout current detected at a sensing part to generate an integrated readout voltage, see ¶ 0020); and 10an analog-digital converter configured to convert the sensing driving voltage to the first digital signal and to convert the target driving voltage to the second digital signal (analog-to-digital converter converts the integrated readout voltage into a digital converted readout voltage data, see ¶ 0020).  
As to Claim 11, Koo, Tang, Lee and Takahashi depending from Claim 8, In teaches a digital-analog converter configured to convert the output signal of the 15comparator to an analog signal; and an amplifier configured to amplify the analog signal to the over driving voltage and provide the over driving voltage to the data line (DAC converts digital data output…into an analog data voltage Vdata, see Abstract, ¶ 0063; buffer unit 360 has a non-inversion input terminal receiving the voltage transferred from the DAC 350. The buffer unit 360 [amplifier] may be operated as a unity gain operational amplifier during a display .  
14.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0009508 to Koo et al (“Koo”) in view of U.S. Patent Publication 2019/0122636 to Tang et al (“Tang”) in further view of U.S. Patent Publication 2018/0336846 to Lee et al (“Lee”) and in further view of U.S. Patent Publication 2009/0237338 to Sumi.
As to Claim 12, Koo, Tang and Lee depending from Claim 1, Koo teaches wherein the compensating data generator is configured to calculate the over driving data of the pixels in the display area (The over-driving control unit may over-drive the input image signal of the current frame differently according to a change between the input image signals of a previous frame and the current frame and the determined image mode, see ¶ 0013).  Koo does not expressly teach wherein the display panel includes a display 20area and a non-display area. Sumi teaches wherein the display panel includes a display 20area and a non-display area (liquid crystal display device 21 having a dummy liquid crystal unit 22, see ¶ 0041), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo, Tang and Lee with Sumi to teach wherein the display panel includes a display 20area and a non-display area. The suggestion/motivation would have been in order to perform optimized over-drive control (see ¶ 0043).
. Sumi teaches wherein the display panel includes a display 25area and a non-display area, and wherein the compensating data generator is configured to calculate the over driving data of dummy pixels in the non-display area (an over-drive operation in the liquid crystal display device by using a lookup table. The driving method is characterized by disposing a dummy liquid crystal unit in the liquid crystal display device and correcting data of the lookup table according to gray-level data of the dummy liquid crystal unit. In other words, the data of the lookup table for the over-drive operation is immediately and continuously updated according to the gray-level data of the dummy liquid crystal unit disposed in the liquid crystal display device, see ¶ 0013; The dummy liquid crystal unit 22 is disposed on the outside of the display area of the display crystal display device 21, see ¶ 0041).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koo, Tang and Lee with Sumi to teach wherein the display panel includes a display 25area and a non-display area, and wherein the compensating data generator is configured to calculate the over driving data of dummy pixels in the non-display area. The suggestion/motivation would have been in order to perform optimized over-drive control (see ¶ 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694